Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102 a1 as being anticipated by Zemanek (Tanuma High Quality quasi-Bessel beam generated by round-tip axicon) (Please see attached for a more clear version of Zemanek document).  
Regarding Claim 1, Zemanek discloses “a beam shaper” (on pg.1 and pg.4) “for shaping a laser beam for a device for laser beam treatment” (intended use), the laser beam treatment including laser beam cutting, the beam shaper comprising:
“a first beam shaping section” (annotated fig.1 shows a first beam shaping section) “designed for shaping a central part of the laser beam “for laser beam cutting” (functional language that is considered as intended use because it depends on intended use in the preamble) such that the laser beam includes first wave fronts which are at least partially spherical” (annotated fig.1), and
annotated fig.1) “designed for shaping a peripheral part of the laser beam “for laser beam cutting” (functional language that is considered as intended use because it depends on intended use in the preamble) such that the laser beam includes second wave fronts which are at least partially parallel and at least partially incoherently superimpose the first wave fronts ” (annotated fig.1) “to generate a top hat intensity distribution of the laser beam perpendicular to a direction of the lase bream” (annotated fig.1 shows the at least one of intensity profile Z1 and Z2  have a top hat intensity profile in relation to a direction of the laser beam. Please noted that examiner can interpret that the intensity profile Z1 or Z2 extending in a vertical direction and laser beam extend in a horizontal direction so that they are perpendicular to each other);
wherein the beam shaper further comprises at least one of the following:
     	“at least one of the first and the second beam shaping sections includes or is a focusing optical portion” (annotated fig.1 shows at least one of the first and the second beam shaping sections includes or is a focusing optical portion that is configured to focusing the laser beam),
     	“at least one of the first and the second beam shaping sections includes or is an aberrational optical portion” (annotated fig.1 shows at least one of the first and the second beam shaping sections includes or is an aberrational optical portion. Please noted that “an aberrational optical portion” does not imply or suggest particular shape),
    “the first beam shaping section includes at least one spherically or aspherically shaped surface” (annotated fig.1 shows an enlarge portion of the first beam shaping section includes at least one spherically shaped surface),
annotated fig.1 shows the second beam shaping section includes at least one axiconically shaped surface).
 Regarding Claim 2, Zemanek discloses “wherein the first beam shaping section forms a central portion of the beam shaper, and the second beam shaping section forms a peripheral portion of the beam shaper” (annotated fig.1).
Regarding Claim 3, Zemanek discloses “the beam shaper includes at least one optical element” (annotated fig.1 shows the beam shaper is the at least one optical element).
Regarding Claim 5, Zemanek discloses “the spherically or aspherically shaped surface is concave or convex” (annotated fig.1. The first beam shaping section includes at least one spherically shaped surface having concave or convex depends on how one would interpreted. For example: convex surface (i.e., bulge outwards) or concave bulge inwards).
Regarding Claim 6, Zemanek discloses “the first beam shaping section includes at least one spherically or aspherically shaped surface and the second beam shaping section includes at least one axiconically shaped surface” (annotated fig.1.  Please noted that Zemanek’s invention is a round-tip axicon having the first beam shaping section and the second beam shaping section), “the spherically or aspherically shaped surface being adjacent to the axiconically shaped surface” (the spherically or aspherically shaped surface of the first beam shaping section being adjacent to the at least one axiconically shaped surface), wherein “a transition from the axiconically shaped surface to the spherically or aspherically shaped surface is continuous” (annotated fig.1).
 Regarding Claim 7, Zemanek discloses “the beam shaper is formed of an oblate tip axicon” (annotated fig.1 shows an oblate tip axicon at the second beam shaping section. In addition, there is an enlarge view of the second beam shaping section at the top portion of the annotated fig.1 shows the oblate tip axicon or a substantially flattened portion of axicon).
Regarding Claim 8, Zemanek discloses “least one element selected from the first beam shaping section, the second beam shaping section” (annotated fig.1. The at least one element can be the second beam shaping section), and “the beam shaper is rotationally symmetric” (annotated fig.1 shows the beam shaper is rotationally symmetric)


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zemanek (Tanuma High Quality quasi-Bessel beam generated by round-tip axicon) in view of Wang et al. (US 6,377,410).
Regarding claims 4 and 21-22, Zemanek discloses all the features of claim limitations as set forth above except for at least one of the first and second beam shaping sections is designed such that the respective part of the shaped laser beam has a divergence.

 	Wang et al. teaches “at least one of the first and second beam shaping sections is designed such that the respective part of the shaped laser beam has a divergence change of 5° or less” (col.13 at lines 57-60, i.e., the laser beam leaves CL with an aperture … and a divergence angle of 10 degree x 0.001 rad. Fig.15, CL pointed at a lens.  Please noted that 10 degrees is about 0.174533 radian. 0.174533 x 0.001 is about 0.000174 radian which is about 0.0099694 degree which is less than 5 degree). Zemanek teaches a high quality beam generated by a lens such as a round-tip axicon. Wang et al. teaches a round tip lens for modifying laser beam.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zemanek with Wang et al., by modifying Zemanek’e lens material according to Wang et al.’s lens material, to allow laser beam having less divergence or more accurate position on a target or workpiece. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of accurately emit the beam on a target for quality laser processing.


 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zemanek (Tanuma High Quality quasi-Bessel beam generated by round-tip axicon). 
Regarding Claim 9, Zemanek discloses wherein the beam shaper is designed such that “a free numerical aperture of the first beam shaping section” (the numerical aperture (NA) is N=f/D, where f is the focal length and the entrance pupil D, in this case examiner measured the first beam shaping section having the entrance pupil D is about  1 cm and f is about 5.3 cm. Thus, N = 1/5.3 = 0.188) is 50% or less of “a free numerical aperture of the beam shaper” (the beam shaper having entrance pupil D is about 3 cm and f is about 5.3 cm. Thus, N = 0.566 which is 50% greater than a free numerical aperture of the first beam shaping section.  0.188/0.566=.332 X 100%= 33.21% which is less than 50%). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zemanek, by adjusting the size or dimension of the first beam shaping section and/or the second beam shaping section to adjust range of angles over which the lens can accept or emit light. One skilled in the art would have been motivated to combined the references because doing so would allow user to adjust range of angles over which the lens can accept or emit light to perform laser processing based on desired design specification. In addition, adjusting numerical aperture would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for numerical aperture giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zemanek (Tanuma High Quality quasi-Bessel beam generated by round-tip axicon) in view of Hotta et al. (US 8,154,978).
Regarding claim 10, Zemanek discloses all the features of claim limitations as set forth above except for at least one element selected from a Near Infrared (NIR) effective material and an antireflection coating.
Hotta et al. teaches at least one element selected from a Near Infrared (NIR) effective material and “an antireflection coating” (col.2 at lines 25-31, i.e., an antireflection coating is provided on an objective lens). Zemanek teaches a high quality beam generated by round-tip axicon. Hotta et al. teaches lens for laser beam.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zemanek with Hotta, by adding Hotta’s antireflection coating to Zemanek’s lens, to minimize the reflectance in a predetermined area to optimize the lens for laser processing. One skilled in the art would have been motivated to combined the references because doing so would allow lens to adjusts the intensity of the laser light passing through the objective lens and prevent rim intensity of a laser spot thereby optimize the lens for laser processing (col.3 at lines 60-65) as taught by Hotta et al.












    PNG
    media_image1.png
    715
    980
    media_image1.png
    Greyscale





Response to Arguments
 	Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “amended drawing … applicant noted that fig.7 shows profiles of laser beam intensity” on page 7 of remark.
 	In response, the amendment to claims overcome the drawing objection. Thus, drawing objections have been withdrawn.
 	(2) Applicant argues “35 USC 112 rejections …”
 	In response, the amendment to claims overcome the 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(3) Applicant argues “35 USC 103 … to clarify the intensity distributions and consisted with fig.7 of the pending application, independent claim 1 is amended to recite in part “to generate a top hat intensity distribution of laser beam perpendicular to a direction of the laser beam for laser cutting”.
	In response, the amendment to claims changed the scope of invention. Examiner provided different interpretation in current rejection. Examiner respectfully disagrees the amended claim overcome Zemanek reference because Zemanek’s laser intensity (i.e., annotated fig.1, Z1 or Z2) having a top hat intensity distribution because the term “top hat intensity distribution” can be broadly interpreted as the energy distribution which is similar to the top hat (or beaver hat) known to be worn by magicians. Annotated fig.1 shows the energy distribution having a top hat shape where the tip portion is substantially flat.  With respect to the laser beam orientation in relation to the intensity distribution of laser beam, examiner noted that the profile is generated by the program the orientation of profile (i.e., the characteristic of the laser beam) has no meaningful relation to the direction of laser beam. Examiner can interpret that the intensity profile Z1 or Z2 extending in a vertical direction and laser beam extend in a horizontal direction so that they are perpendicular to each other.  

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761